Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 15 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Azmi et al. (US Patent No. 9578412 B2 and Azmi hereinafter)
Regarding Claim 10, Azmi discloses (figs. 1-10 and see annotated figs below) a wearable device, comprising a shell comprising an air hole; a body (202) installed in the shell to implement a function of the wearable device; and a detachable part, wherein the detachable part is detachably installed on the shell, wherein: a first end of the air hole is located on a surface of the shell that faces the body, and a second end of the air hole is located on a groove that is formed on a surface of the shell that faces away from the body (shows in fig. 5), wherein at least a portion of the detachable part is embedded in the groove (shows fig. 4); and wherein the groove receives and encompasses the at least a portion of the detachable part;

    PNG
    media_image1.png
    604
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    702
    755
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    8
    10
    media_image3.png
    Greyscale


Regarding Claim 15, Azmi discloses the wearable device according to claim 10, wherein a via (though-hole) is provided inside the detachable part to form the air channel.
Regarding Claim 18, Azmi discloses the wearable device according to claim 10, wherein the wearable device further comprises a water-proof and breathable film (518) for sealing the air hole; and wherein: the water-proof and breathable film is disposed on the surface of the shell that faces the body, and the water-proof and breathable film seals the first end of the air hole (see in fig. 6), or the water-proof and breathable film is disposed on the surface of the shell that faces away from the body, and the water-proof and breathable film seals the second end of the air hole.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Azmi et al in view of LIU et al (US Pub No. 2014/0140565 A1 and LIU hereinafter)
Regarding Claim 11, Azmi discloses the wearable device according to claim 10. Azmi does not explicitly disclose wherein a first concave part is provided on a surface of the detachable part that faces the second end of the air hole, and the first concave part and the surface of the shell that faces away from the body jointly form the dirt collection 
groove. However, LIU teaches (1-3 and see annotated figs below) wherein a first concave part is provided on a surface of the detachable part (216) that faces the second end of the air hole (220), and the first concave part and the surface of the shell (215) that faces away from the body (400) jointly form the dirt collection groove (511). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first concave part of LIU to device of Azmi in order to provide improved audio resolution among low-pitched sound, middle-pitched sound and high-pitched sound.


    PNG
    media_image4.png
    596
    779
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    567
    755
    media_image5.png
    Greyscale

Regarding Claim 12, Azmi discloses the wearable device according to claim 10. Azmi does not explicitly disclose wherein a second concave part is formed on the surface of the shell that faces away from the body, and the second concave part and a surface of the detachable part jointly form the dirt collection groove.


Regarding Claim 13, Azmi discloses the wearable device according to claim 10. Azmi does not explicitly disclose wherein a third concave part is provided on a surface of the detachable part that faces the second end of the air hole, a fourth concave part opposite to an opening of the third concave part is provided on the surface of the shell that faces away from the body, and the third concave part and the fourth concave part jointly form the dirt collection groove. However, LIU teaches (1-3 and see annotated figs above) wherein a first concave part is provided on a surface of the detachable part (216) that faces the second end of the air hole (220), and the first concave part and the surface of the shell that faces away from the body (400) jointly form the dirt collection groove (511). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a third and fourth concave part of LIU to device of Azmi in order to provide improved audio resolution among low-pitched sound, middle-pitched sound and high-pitched sound.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Azmi et al in view of Kim et al (US Patent No. 8055007 B2 and Kim hereinafter)
Regarding claim 16, Azmi discloses the wearable device according to claim 10.
Azmi does not explicitly disclose wherein at least two air channels.
 However, Kim teaches (fig. 12) wherein at least two air channels (122a-c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least two air channels of Kim to device of Azmi to provide multiple sub ducts having the same length that control the air.

Response to Arguments
Applicant’s arguments with respect to claims 10-13, 15-16 and 18 have been considered but they are not persuasive. 
Regarding claim 10, applicant argues that Azmi fails to disclose "at least a portion of the detachable part is embedded in the groove, wherein the groove receives and encompasses the at least a portion of the detachable part". Examiner respectfully disagrees. Azmi clearly discloses (figs. 1-10 and see annotated figs below) wherein at least a portion of the detachable part is embedded in the groove (shows in annotated fig. 5); and wherein the groove receives and encompasses the at least a portion of the detachable part.

    PNG
    media_image1.png
    604
    772
    media_image1.png
    Greyscale

                                                                                                                                                                                                     
Regarding claim 12, applicant argues that Azmi fails to disclose, “wherein a second concave part is formed on the surface of the shell that faces away from the body, and the second concave part and a surface of the detachable part jointly form the dirt collection groove.” Examiner respectfully disagrees. Azmi clearly discloses (figs. 1-10 and see annotated figs below) wherein a second concave part is formed on the surface of the shell that faces away from the body, and the second concave part and a surface of the detachable part jointly form the dirt collection groove. LIU teaches (1-3 and see annotated fig. 3) wherein a second concave part is provided on a surface of the shell (215) that faces away from the body, and the second concave part and a surface of the detachable part jointly form the dirt collection groove (511).

    PNG
    media_image4.png
    596
    779
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    567
    755
    media_image5.png
    Greyscale


Regarding claim 13, applicant argues that Azmi fails to disclose, wherein a third concave part is provided on a surface of the detachable part  that faces the second end of the air hole, a fourth concave part opposite to an opening of the third concave part is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841